*324As in Matter of Asia H. (289 AD2d 404) and Matter of Jasmine A. (284 AD2d 452), the Family Court “bootstrapped” a PINS proceeding into a juvenile delinquency proceeding through the improper employment of its contempt power to punish the appellant for her failure to comply with one of its orders (see Matter of Edwin G., 296 AD2d 7; Matter of Naquan J., 284 AD2d 1). As this Court has previously noted, such a practice is not permitted under the Family Court Act as it is presently structured (see Matter of Asia H., supra at 405; Matter of Jasmine A., supra at 453). Ritter, J.P., Feuerstein, Smith and Adams, JJ., concur.